Title: John Adams to Abigail Adams, 20 May 1783
From: Adams, John
To: Adams, Abigail



My dearest Friend
Paris May 20. 1783

No News yet from America! We Yesterday, exchanged Full Powers with Mr. Hartley, and have agreed to meet at my House, every Evening at Six o Clock, untill We Shall have finished. This looks as if We were under Weigh, and I hope We shall reach Port. But cannot guess, how Soon.
My Residence in Holland has given me many faithfull Remembrancers, and among the Rest the Scurvy. I walk every day, never less than a League and some days two or three. I am as carefull of my Diet, Rest &c. as possible: but all is not enough. I shall never get rid of the Rests of that Fever and the damp Chills and Sour putrid Steams of the Low Countries.
Their Records are full of me, and my Veins are full of their Stagnant Water, they send me Medals too to perpetuate the Remembrance. Three different Medals have been sent me Since I have been in Paris, one in Commemoration of the Resolution of the States of Friesland, in Feb. 1782 to receive me, another of that of the states General of 19th. of April 1782, and a third of the signature of the Treaty 8 Oct. 1782.
I hope a Voyage home, and a little Repose may restore me to health or at least give me some Relief.
I wonder of what Materials, Congress think I am made? When they found it necessary to recall that honest Steady, persevereing virtuous Patriot and Citizen Mr. Silas Deane, they were anxious to Save his Reputation, and covered up his Faults by a pretence that they wanted to consult with him about their foreign Affairs. When, at the Instigation of French Finesse, they took from me Authorities, in the Execution of which I had gone so far, and which french Finesse wanted taken from me for no other Reason but because it knew I should execute it too faithfully, they never thought of assigning any Reason at all. Stat pro ratione Voluntas. And Posterity are left to accuse or suspect me if they can. Thank God they can accuse, nor suspect me of any Thing, but an Integrity of full Proof in all Tryals. But Posterity can think very meanly of those Members of Congress, who voted for those Sordid Resolutions.
